Name: 2007/833/EC: Commission Decision of 13 December 2007 amending Decision 2007/554/EC concerning certain protection measures against foot-and-mouth disease in the United Kingdom (notified under document number C(2007) 6256) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  international trade;  tariff policy;  Europe;  health;  animal product;  agricultural policy
 Date Published: 2007-12-14

 14.12.2007 EN Official Journal of the European Union L 329/59 COMMISSION DECISION of 13 December 2007 amending Decision 2007/554/EC concerning certain protection measures against foot-and-mouth disease in the United Kingdom (notified under document number C(2007) 6256) (Text with EEA relevance) (2007/833/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease repealing Directive 85/511/EEC and Decisions 89/531/EEC and 91/665/EEC, and amending Directive 92/46/EEC (3), and in particular Article 60(2) and Article 62(1) and (3) thereof, Whereas: (1) Following recent outbreaks of foot-and-mouth disease in Great Britain, Commission Decision 2007/554/EC of 9 August 2007 concerning certain protection measures against foot-and-mouth disease in the United Kingdom (4) was adopted to reinforce the control measures against foot-and-mouth disease taken by that Member State in the framework of Directive 2003/85/EC. (2) Decision 2007/554/EC lays down rules applicable to the dispatch from the high risk areas, listed in Annex I, and the low risk areas listed in Annex II, to that Decision (restricted areas), in Great Britain of products considered safe that either were produced before the restrictions were put in place in the United Kingdom, from raw material sourced from outside those restricted areas, or that have undergone a treatment proven effective in inactivating possible foot-and-mouth disease virus. (3) In Decision 2007/554/EC, as amended by Decision 2007/664/EC, the Commission laid down rules for the dispatch of certain categories of meat from certain areas listed in Annex III to Decision 2007/554/EC, as thus amended, that have not recorded any outbreak of foot-and-mouth disease for a period of at least 90 days prior to slaughter and which comply with certain specified conditions. (4) On the basis of the favourable evolution of the animal health situation in the United Kingdom, and in particular the favourable results of the completed surveillance, it is now possible to exclude certain areas in Great Britain from the scope of Decision 2007/554/EC and retaining a low-risk area of about 50 km around the outbreak sites the administrative units of which should be listed in Annex II to that Decision. (5) The favourable evolution of the animal health situation also allows to remove certain certification requirements for products of animal origin, such as meat, milk and animal by products, because such products are no longer under the restrictions pertaining to areas listed in Annex I and are therefore no longer of different animal health status. (6) Decision 2007/554/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2007/554/EC is amended as follows: 1. Article 17 is replaced by the following: This Decision shall apply until 31 December 2007. However, the prohibitions of dispatch laid down in Articles 2, 3, 4, 5, 7 and 8 as well as the provisions laid down in Articles 9 and 11 related to those prohibitions and the provisions in Article 14 shall cease to apply. 2. The Annexes are replaced by the text in the Annex to this Decision. Article 2 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 13 December 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33; corrected version OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 306, 22.11.2003, p. 1. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (4) OJ L 210, 10.8.2007, p. 36. Decision as last amended by Decision 2007/796/EC (OJ L 322, 7.12.2007, p. 37). ANNEX ANNEX I The following areas in the United Kingdom: 1 2 3 GROUP ADNS Administrative Unit ANNEX II The following areas in the United Kingdom: 1 2 3 GROUP ADNS Administrative Unit England 41 Bracknell Forest Borough 66 Slough 76 Windsor and Maidenhead 77 Wokingham 138 Buckinghamshire County, the districts of: South Buckinghamshire 148 Hampshire County, the districts of: Hart Rushmoor 163 Surrey (except Tandridge District) 168 Greater London Authority, the boroughs of: Hillingdon Hounslow Richmond upon Thames Kingston upon Thames Ealing Harrow Brent Hammersmith and Fulham Wandsworth Merton Sutton ANNEX III 1 2 3 4 5 6 7 8 GROUP ADNS Administrative Unit B S/G P FG WG ADNS = Animal Disease Notification System Code (Decision 2005/176/EC) B = bovine meat S/G = sheep and goat meat [meat of ovine and caprine animals] P = pig meat [meat of porcine animals] FG = farmed game of species susceptible to foot-and-mouth disease WG = wild game of species susceptible to foot-and-mouth disease